NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  22-DEC-2021
                                                  09:14 AM
                                                  Dkt. 61 SO
    NOS. CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, AND CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                           CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                  BRONSON OILI, Defendant-Appellant
                       (CASE NO. 3PC141000474)

                           CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                  BRONSON OILI, Defendant-Appellant
                       (CASE NO. 3PC111000388)

                            CAAP-XX-XXXXXXX
               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                  BRONSON OILI, Defendant-Appellant
                      (CASE NO. 3CPC-XX-XXXXXXX)


          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT

                      SUMMARY DISPOSITION ORDER
   (By:    Hiraoka, Presiding Judge, Nakasone and McCullen, JJ.)

            In this consolidated appeal,1 Defendant-Appellant

Bronson Oili (Oili) appeals from the (1) Order of Resentencing

(Case No. 3PC141000474), entered on October 19, 2020; (2) Amended

Order of Resentencing (Case No. 3PC111000388), entered on

October 20, 2020; and (3) Order of Resentencing (Case No. 3CPC-




      1
         Oili filed Notices of Appeal on November 16, 2020 in CAAP-XX-XXXXXXX,
CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX. This Court consolidated the appeals
under CAAP-XX-XXXXXXX on November 26, 2021.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

XX-XXXXXXX), entered on October 19, 2020 [collectively,

Resentencing Orders] by the Circuit Court of the Third Circuit.2

             Oili contends that the Circuit Court abused its

discretion by (1) denying his request to continue the

resentencing matters in light of a potential settlement on an

unrelated pending criminal charge and (2) failing to articulate

its reasoning for imposing a consecutive sentence.

             Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we

resolve Oili's points of error as follows.

             On June 4, 2019, the Plaintiff-Appellee State of

Hawai#i filed its Motion to Revoke Probation after Oili's

conviction on three previous criminal matters.            The Circuit Court

issued its Finding of Facts, Conclusions of Law and Order

Granting Motion for Revocation of Probation and to Resentence.3

Therein the Circuit Court found that Oili knowingly, voluntarily,

and intelligently stipulated that he had violated the terms of

his probation by, inter alia, (1) failing to report to his

probation officer on May 21, 2019, (2) being non-clinically

discharged from substance abuse treatment, and (3) failing to

submit a urine sample which constituted a positive finding.              The

Circuit Court thus concluded that Oili inexcusably failed to

comply with substantial terms and conditions of probation.




      2
          The Honorable Peter K. Kubota presided.
      3
         The Motion for Revocation of Probation and to Resentence was granted
by The Honorable Jeffrey A. Hawk.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            On October 16, 2020, the Circuit Court held a

resentencing hearing on the three criminal matters and a pending

criminal case in Case No. 3CPC-XX-XXXXXXX.4           At the hearing, Oili

requested a continuance on the resentencing matter to negotiate

an agreement on the pending charge in Case No. 3CPC-XX-XXXXXXX.

The Circuit Court denied the request and imposed sentence on the

three underlying criminal matters.         The Circuit Court sentenced

Oili to five years in Case No. 3PC141000474, five years in Case

No. 3CPC-XX-XXXXXXX, and ten years in Case No. 3PC111000388.               The
ten-year term was ordered to run consecutively with the five-year

terms, for a total of fifteen years.

            Oili argues that the Circuit Court abused its

discretion because it did not state its reasoning as to why it

imposed consecutive sentences.        The State agrees and recommends

the case be remanded for resentencing.          We have considered the

State's concession of error, and upon our review, the concession

is supported both by the record in this case and the law.              See

State v. Eduwensuyi, 141 Hawai#i 328, 337, 409 P.3d 732, 741

(2018) (explaining that the State's concession, "although not
binding on an appellate court, is entitled to great weight"

(citation and internal quotation marks omitted)).            We hold that

the Circuit Court abused its discretion because it failed to

state on the record the reasons why it imposed a consecutive

sentence.

            The appellate courts review a sentencing decision under

the abuse of discretion standard.


      4
         In pending Case No. 3CPC-XX-XXXXXXX, Oili was charged with Reckless
Endangering in the First Degree, in violation of Hawaii Revised Statutes ( HRS)
§ 707-713(1) (1993).

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            [A] sentencing judge generally has broad discretion in
            imposing a sentence. . . . And, "[g]enerally, to constitute
            an abuse it must appear that the court clearly exceeded the
            bounds of reason or disregarded rules or principles of law
            or practice to the substantial detriment of a party
            litigant."

State v. Hussein, 122 Hawai#i 495, 503, 229 P.3d 313, 321 (2010)

(citations omitted).

            HRS § 706-668.5 (Supp. 2015) provides courts with the

discretion to impose consecutive or concurrent sentences.               See

id. at 502, 229 P.3d at 320.        This statute requires the court to

consider the sentencing factors enumerated in HRS § 706-606

(1993).5   But, the court is not required to explain its

conclusions as to every factor listed in HRS § 706-606.               See Lewi

v. State, 145 Hawai#i 333, 350–51, 452 P.3d 330, 347–48 (2019).

It is presumed that a sentencing court will have considered all

factors before imposing concurrent or consecutive terms of

imprisonment under HRS § 706-606.         Id.   However, the court must

      5
            The court, in determining the particular sentence to be imposed,
            shall consider:

            (1) The nature and circumstances of the offense and the
            history and characteristics of the defendant;

            (2) The need for the sentence imposed:
                  (a)   To reflect the seriousness of the offense, to
                        promote respect for law, and to provide just
                        punishment for the offense;
                  (b)   To afford adequate deterrence to criminal
                        conduct;
                  (c)   To protect the public from further crimes of the
                        defendant; and
                  (d)   To provide the defendant with needed educational
                        or vocational training, medical care, or other
                        correctional treatment in the most effective
                        manner;

            (3) The kinds of sentences available; and
            (4) The need to avoid unwarranted sentence disparities among
            defendants with similar records who have been found guilty
            of similar conduct.

HRS § 706-606.

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

"state on the record at the time of sentencing the reasons for

imposing a consecutive sentence."     Hussein, 122 Hawai#i at 510,

229 P.3d at 328.

            Here, the Circuit Court's basis for proceeding with

sentencing can be summarized as Oili's history of "getting in

trouble in [] 2014, then 2017 and now again 2020."      After delving

into Oili's probation violations and ongoing misconduct, the

Circuit Court stated, "[b]ut as far as sentencing, um, it's time

already. You know, you had chances. It's time so I'm going to
impose the sentence."   (Emphasis added.)    A reasonable inference

from this statement is that Oili's prior acts were used by the

Circuit Court to find that it would not delay imposing a

sentence.    But, the Circuit Court did not discuss any factors or

link its statement with the statutory factors to satisfy Hussein.

See e.g., State v. Kong 131 Hawai#i 94, 101, 315 P.3d 720, 727

(2013) (holding that the circuit court did not abuse its

discretion because its statement identified the specific facts or

circumstances within the range of statutory factors the court

considered, and provided the conclusion drawn by the court from
consideration of all the facts that pertained to the statutory

factors); State v. Garcia, 133 Hawai#i 510, 331 P.3d 488,

No. CAAP-XX-XXXXXXX, 2014 WL 3796889 at *9-10 (App. Jul. 31,

2014) (mem.) (noting that the circuit court could have done a

better job at stating its reasons for a consecutive sentence but

sufficiently met the requirements of Hussein).

            Instead, the Circuit Court's only reference to why a

consecutive sentence was appropriate was because of a prior

agreement that Oili and the State reached regarding his


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

supervised release.   This reasoning does not reflect any analysis

of the statutory factors.

          In conclusion, we hold that the Circuit Court did not

state its reasoning as required by Hussein to (1) identify the

facts and circumstances within the range of statutory factors it

should have considered and (2) confirm that the decision was

deliberate, rational, and fair.    See Lewi, 145 Hawai#i at 350–51,

452 P.3d at 347–48.   Having held that the Circuit Court abused

its discretion in resentencing Oili, we need not decide the
remaining point of error.

          Therefore, IT IS HEREBY ORDERED that the Order of

Resentencing, entered on October 19, 2020; Amended Order of

Resentencing, entered on October 20, 2020; and Order of

Resentencing entered on October 19, 2020, in the Circuit Court of

the Third Circuit are vacated and this case is remanded for

resentencing consistent with this Summary Disposition Order.

          DATED:   Honolulu, Hawai#i, December 22, 2021.

On the briefs:                        /s/ Keith K. Hiraoka
                                      Presiding Judge
Evans M. Smith,
for Defendant-Appellant.              /s/ Karen T. Nakasone
                                      Associate Judge
Shannon M. Kagawa,
Deputy Prosecuting Attorney,          /s/ Sonja M.P. McCullen
County of Hawai#i,                    Associate Judge
for Plaintiff-Appellee.




                                  6